                                           Case 3:20-cv-01132-JSC Document 4 Filed 04/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TORREY VON ZENON,                                  Case No. 20-cv-01132-JSC
                                                       Plaintiff,
                                   8
                                                                                           ORDER OF TRANSFER
                                                v.
                                   9

                                  10    YOUNG,
                                                       Defendant.
                                  11

                                  12          This case was transferred to this Court from the United States Court for the Eastern District
Northern District of California
 United States District Court




                                  13   of California in error, where venue is proper. By order of a judge in the Sacramento Division of

                                  14   the Eastern District, the case was to be transferred to the Fresno Division. (ECF No. 1(2).)

                                  15   Accordingly, this case is hereby TRANSFERRED to the Fresno Division of the United States

                                  16   Court for the Eastern District of California.

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 15, 2020

                                  19

                                  20
                                                                                                   JACQUELINE SCOTT CORLEY
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                           Case 3:20-cv-01132-JSC Document 4 Filed 04/15/20 Page 2 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TORREY VON ZENON,
                                   7                                                          Case No. 20-cv-01132-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        YOUNG,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 15, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Torrey Von Zenon ID: 24293-045
                                       Federal Correctional Institute
                                  20   FCI-Mendota
                                       P.O. Box 9
                                  21   Mendota, CA 93640
                                  22

                                  23   Dated: April 15, 2020

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27
                                                                                          Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          2
